Citation Nr: 0704950	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 until 
January 1988.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2006, the veteran submitted a claim for entitlement 
to service connection for diabetes as secondary to service in 
Vietnam and also claimed that his hypertension is secondary 
to his diabetes.  The issue of entitlement to service 
connection for hypertension is inextricably intertwined with 
the claim for service connection for diabetes.  Therefore, 
the Board will defer adjudication of the hypertension claim 
pending completion of the RO's adjudication of the diabetes 
claim.


REMAND

The veteran states that he was diagnosed with a hiatal hernia 
during his military service.  May and October 1987 service 
medical records note a history of hiatal hernia and he was 
treated for reflux in 1985.  The veteran's post-service VA 
medical records note the presence of hiatal hernia.  Under 
such circumstances, the Board finds that a medical opinion is 
required to make a decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for a VA 
examination in order to ascertain the nature and 
etiology of any current disability of hiatal 
hernia.  After reviewing the entire record, the 
examiner should express an opinion as to whether it 
is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's hiatal 
hernia was initially manifested during service or 
was otherwise related to his service.  The claim's 
folder must be made available to and reviewed by 
the examiner in conjunction with the scheduled 
examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim to include initial consideration of 
service connection for diabetes mellitus and, if 
appropriate, the question of service connection for 
hypertension as secondary to diabetes..  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case (SSOC).  An 
appropriate time should be given for them to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



